Case 1:20-cv-00216-MSM-PAS Document 92 Filed 06/05/20 Page 1 of 3 PageID #: 7126




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND



   OSCAR YANES, GAGIK MKRTCHIAN,
   and WENDELL BAEZ LOPEZ, on behalf
   of themselves and all those similarly situated,

                 Petitioners-Plaintiffs,

                         v.

   DANIEL W. MARTIN, Warden, Donald
   W. Wyatt Detention Facility; CHAD F.
   WOLF, Acting Secretary, U.S. Department                  Civil Action No. 1:20-cv-00216
   of Homeland Security; MATTHEW T.
   ALBENCE, Acting Director, U.S.
   Immigration and Customs Enforcement;
   TODD M. LYONS, Acting Field Office
   Director, U.S. Immigration and Customs
   Enforcement; and CENTRAL FALLS
   DETENTION FACILITY
   CORPORATION,

                  Respondents-Defendants.


                      SUPPLEMENTAL NOTICE OF THIRD SET OF
                   PROPOSED CLASS MEMBERS FOR BAIL HEARINGS

         Pursuant to this Court’s Text Order dated June 1, 2020, and Order dated June 2, 2020

  (Dkt. No. 59), Petitioners hereby confirm the language access needs of the third set of ten (10)

  class members Petitioners consider a high priority for the bail hearings:

             1. Michael Farrier (no interpreter)
             2. Adao Da Silva Junior Nascimento (Portuguese interpreter)
             3. Eladio Puig Medina (Spanish interpreter)
             4. Michal Lasota (no interpreter)
             5. Lascelles Clue (no interpreter)


                                                     1
Case 1:20-cv-00216-MSM-PAS Document 92 Filed 06/05/20 Page 2 of 3 PageID #: 7127




            6. Brian Buhamiizo (no interpreter)
            7. Suleiman Yussuf (no interpreter)
            8. Pablo Amaral (no hearing- Released by ICE)
            9. Israel Jimon Ajqui (Spanish interpreter)
            10. Dmitry Kosorukov (Spanish interpreter)


  Dated: June 5, 2020                       Respectfully Submitted,
                                                  /s/ Deborah S. Gonzalez
                                                  Deborah S. Gonzalez, Esq., Bar No. 7931
                                                  Roger Williams University School of Law
                                                  Cooperating Attorneys, American Civil
                                                  Liberties Union Foundation of Rhode Island
                                                  1 Empire Street, Suite 435
                                                  Providence, RI 02903
                                                  T: 401-486-7230 (C)
                                                  dgonzalez@rwu.edu




                                              2
Case 1:20-cv-00216-MSM-PAS Document 92 Filed 06/05/20 Page 3 of 3 PageID #: 7128




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 5, 2020, I electronically filed the foregoing document with the
  United States District Court for the District of Rhode Island by using the CM/ECF system. I certify
  that the parties or their counsel of record registered as ECF Filers will be served by the CM/ECF
  system, and paper copies will be sent to those indicated as non-registered participants, if any.
                                                        /s/ Deborah S. Gonzalez
                                                        Deborah S. Gonzalez




                                                   3
